IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1818
                               Filed July 22, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LAFAYETTE DEAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      Lafayette Dean appeals his conviction of domestic abuse assault impeding

air or blood flow causing serious injury. AFFIRMED.




      Martha Lucey, State Appellate Defender, and Maria Ruhtenberg, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

        Law enforcement officers were informed that a woman was assaulted by

her partner. They arrived at the scene and spoke to Lafayette Dean, who made

incriminating statements.

        The district court found Dean guilty of domestic abuse assault impeding air

or blood flow causing bodily injury. See Iowa Code § 708.2A(5) (2019). On appeal,

Dean challenges the sufficiency of the evidence supporting the court’s finding of

guilt. He contends “[t]he evidence at trial was murky at best as to what happened.”

He cites the woman’s equivocal testimony.

        The district court “largely disregarded” the woman’s testimony, as was its

prerogative. See State v. Lopez, 633 N.W.2d 774, 785–86 (Iowa 2001) (“Here, the

issue of credibility of the witnesses was for the court to decide because it was the

fact finder.”); State v. Morgan, No. 16-1519, 2017 WL 2684353, at *2 (Iowa Ct.

App. June 21, 2017) (citing district court’s finding that the complaining witness’s

denial of strangulation during trial “was not credible”). The court reasoned:

        A lot of it was that she didn’t remember. Other things she denied.
        Unfortunately, in the Court’s experience, it’s not unusual for victims
        of domestic assault to minimize or outright dispute attacks made
        upon them. Simply said, notwithstanding what [the woman] testified
        to in court, there’d be no logical reason for Mr. Dean to make the
        admissions that he made to the officers when he had been arrested
        if he hadn’t, in fact, done so.

Those admissions included a statement that Dean “just choked [the woman] a little

bit.”

        Dean asserts “use of the word ‘choke’ does not establish beyond a

reasonable doubt that his actions impeded the air or blood flow or caused an

injury.” This court has consistently concluded otherwise. See State v. Zwolanek,
                                            3


No. 19-1330, 2020 WL 2062113, at *2 (Apr. 29, 2020) (citing complaining witness’s

testimony that the defendant “chok[ed] her”); State v. Green, No. 18-1758, 2020
WL 1551138, at *3 (Iowa Ct. App. Apr. 1, 2020) (citing evidence that the defendant

“choked [A.R.] out bad”); State v. Richards, No. 18-0522, 2019 WL 1057886, at *2,

*9 (Iowa Ct. App. Mar. 6, 2019) (defining “choke” as “to check or block normal

breathing of by compressing or obstructing the trachea or by poisoning or

adulterating available air” and discerning sufficient evidence to support a finding

that the defendant caused “some level of blood flow or breathing to be impeded”

notwithstanding the complaining witness’s testimony that “he tried to choke me

again but I felt that I could breathe this time” (citations omitted)).

       Dean’s admission, together with photographs depicting a mark on the

woman’s neck as well as supporting testimony about the injury from the woman’s

daughter and a deputy sheriff, amounted to substantial evidence in support of the

district court’s finding of guilt. See State v. Hearn, 797 N.W.2d 577, 579–80 (Iowa

2011) (setting forth standard of review).

       AFFIRMED.